Filed 10/21/14 P. v. Denham CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B251995

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA409121)
         v.

DONTE DENHAM,

         Defendant and Appellant.




THE COURT:*


         Donte Denham (Denham) was convicted of possession for sale of a controlled
substance in violation of Health and Safety Code section 11351. At sentencing, the trial
court granted a motion pursuant to People v. Superior Court (Romero) (1996) 13 Cal. 4th
497 with respect to an admitted prior strike conviction. Denham waived his custody
credit, and the trial court sentenced him to the upper term of four years, ordered him to
register as a narcotic offender and pay a $280 restitution fine, a $30 conviction fee, a $40


*        ASHMANN-GERST, Acting P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
court security fee, and a $50 laboratory analysis fee. The trial court suspended a $280
parole revocation fine. Denham appealed. His appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende) and asked us to conduct an
independent review of the record. On June 27, 2014, we notified Denham of his
counsel’s brief and gave Denham leave to file, within 30 days, his own brief or letter
stating any grounds or argument he wishes for us to consider. Denham did not file a brief
or letter. Upon review, we conclude that there are no arguable issues and affirm the
judgment.
       The record establishes the following facts and procedural history:
       While patrolling an area known for the blatant sale and consumption of heroin and
cocaine base, two Los Angeles police officers entered an abandoned lot where homeless
people were living under a large tarp. Inside of an adjacent shack, the officers
encountered Denham and two other men. One of the officers saw Denham holding a
clear plastic bindle that contained multicolored balloons. Upon seeing the officer,
Denham quickly placed the bindle in his right front pants pocket. The officers ordered
Denham and the two other men out of the shack. Soon after, a narcotics officer searched
Denham’s pocket and removed nine balloons plus $93 in cash. From the shack, officers
recovered a clear plastic bindle containing an off-white substance, a clear plastic bindle
containing multicolored balloons, two scales, and a razor blade. In addition, they
recovered $247 and some change laying on top of a mattress.
       After Denham was charged with violating Health and Safety Code section 11351,
he filed a motion pursuant to Pitchess v. Superior Court (1974) 11 Cal. 3d 531 seeking
accusations against the first two officers on the scene, and any evidence that they had
previously engaged in acts of misconduct. According to Denham, those officers violated
his constitutional rights by submitting a false police report, and by committing perjury at
the preliminary hearing.




                                             2
       The trial court conducted an in camera hearing and reviewed the complaints filed
against the two patrolling officers. With respect to one officer, the trial court found
nothing subject to disclosure. As to the second officer, the trial court ordered the
disclosure of seven different complaints.
       At trial, the parties stipulated that one balloon contained cocaine base and one
contained heroin. The prosecution expert offered his opinion that Denham possessed the
heroin for sale.
       After an examination of the entire record, we are satisfied that Denham’s appellate
counsel has fully complied with his responsibilities and that no arguable issue exists. We
conclude that he has received adequate and effective appellate review of the judgment
entered against him by virtue of counsel’s compliance with the Wende procedure and our
review of the record. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly (2006)
40 Cal. 4th 106, 123124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              3